ACCEPTED
                                                                                       12-15-00166-CR
                                                                          TWELFTH COURT OF APPEALS
                                                                                        TYLER, TEXAS
                                                                                  8/27/2015 8:37:39 AM
                                                                                         CATHY LUSK
                                                                                                CLERK

                                NO. 12-15-00166-CR

            ON APPEAL FROM THE 217th JUDICIAL DISTRICT COURTFILED IN
                       ANGELINA COUNTY, TEXAS        12th COURT   OF APPEALS
                                                          TYLER, TEXAS
                          CAUSE NO. 2014-0496        8/27/2015 8:37:39 AM
                                                                  CATHY S. LUSK
                                                      TH             Clerk
 SAMUEL LANCASTER IV                   § IN THE 12 COURT         OF APPEALS
                                       §
                                       § OF
 vs.                                   §
                                       §
 STATE OF TEXAS                        § TYLER, TEXAS


       MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
       Now comes Samuel Lancaster IV, Appellant in the above styled and
numbered cause, and moves this Court to grant an extension of time to file
appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,
and for good cause shows the following:
       1.      This case is on appeal from the 217th District Court of Angelina
County, Texas.
       2.      The case below was styled the STATE OF TEXAS vs. Samuel
Lancaster IV, and numbered 2014-0496. Appellant was convicted of Evading Arrest
in Count I and Possession of Marijuana in Count II.
       4.      Appellant was assessed a sentence of Eight (8) years in Texas
Department of Criminal Justice Institutional Division in Count One and Two (2)
years in Texas Department of Criminal Justice Institutional Division in Count Two
on May 15, 2015.
       5.      Notice of appeal was given on June 10, 2015.
       6.      The clerk's record was filed on July 28, 2015 and a supplemental
clerk’s record was filed on August 6, 2015; the reporter's record was filed on July
15, 2015.
       7.    The appellate brief was presently due on August 27, 2015.
       8.    Appellant requests an extension of time of thirty (30) days from the
current due date.
       9.    No extensions to file the brief have been received in this cause.
       10.   Defendant is currently incarcerated.
       11.   Appellant relies on the following facts as good cause for the requested
extension:
       Counsel completed and filed a brief with this court on Monday. Counsel has
been out of the office since then due to illness and has not returned to work as of
yet.
       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion to Extend Time to File Appellant's Brief, and for such other
and further relief as the Court may deem appropriate.

                                              Respectfully submitted:

                                                /s/John D. Reeves
                                              ____________________
                                              John D. Reeves
                                              Attorney at Law
                                              1007 Grant
                                              Lufkin, Texas 75901
                                              Phone (936) 632-160
                                              Fax: (936) 632-1640
                                              tessabellus@yahoo.com
                                              SBOT # 16723000
                                              Counsel for Appellant
                     CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. 10.1 (5), certify that I, the undersigned conferred
with opposing counsel who is not opposed to an extension.

                                     /s/John D. Reeves
                                     ___________________________
                                     John D. Reeves



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellant’s
Motion to Extend Time to file Appellant’s Brief on this 27th day of August, 2015
forwarded to State’s Attorney, April Ayers-Perez, Angelina County, by electronic
service at aperez@angelinacounty.net.


                                     /s/John D. Reeves
                                     __________________________
                                     John D. Reeves
                                     Attorney for Appellant,
                                     Samuel Lancaster IV